On Application for Rehearing.
A re-examination of this cause has confirmed us in the correctness of our original conclusions in so far as the questions of law are concerned; but on a closer study of the facts and circumstances of the accident, and the character of the injury received -by the plaintiff, we incline to the opinion that the allowance of ten thousand dollars is excessive, and should be reduced to six thousand dollars.
It is therefore ordered and decreed that the amount awarded the plaintiff be reduced to six thousand dollars; and that as thus amended same be maintained, and the rehearing be refused.